Citation Nr: 1819484	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  15-13 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an inner ear disability, manifested by vertigo and dizziness.

2.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to April 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2015, the Veteran requested a hearing before the Board by videoconference.  However, in October 2017, the Veteran cancelled the requested hearing.  As such, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (e).

The Board notes that the Veteran originally filed a claim for service connection for hearing loss and tinnitus, and included vertigo as a symptom of these conditions.  The June 2013 Rating Decision granted service connection for both of these claims.  In the Veteran's July 2013 Notice of Disagreement, the Veteran indicated that a higher rating was appropriate for his vertigo.  The March 2015 Statement of the Case addressed vertigo as a separate issue and denied entitlement to service connection.  The Board finds that the Veteran's inner ear disability, manifested by dizziness and vertigo, is a separate disability from his bilateral hearing loss.  As such, the Board has separated these claims on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran's inner ear disability, manifested by vertigo and dizziness, was incurred in service.

2.  The Veteran's puretone threshold averages and speech discrimination percentages correspond to no worse than Level I hearing acuity in his right ear and no worse than Level II hearing acuity in his left ear, with no exceptional hearing loss pattern shown in either ear.

3.  The Veteran's tinnitus is assigned a 10 percent rating, which is the maximum rating authorized under Diagnostic Code (DC) 6260.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for inner ear disability, manifested by vertigo and dizziness, are met.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for an initial compensable rating for service-connected bilateral hearing loss are not met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

3.  There is no legal basis for the assignment of a schedular rating in excess of 10 percent for tinnitus.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.87, DC 6260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Legal Criteria

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

I.  Service Connection for an Inner Ear Disability

The Veteran contends that he is entitled to service connection for an inner ear disability, manifested by vertigo and dizziness.  In a January 2013 statement, the Veteran asserted that the inner ear disability was caused by an incident while he was stationed in Germany in 1956.  The Veteran indicated that he was standing next to a new M48 tank when it fired.  The blast knocked the Veteran to the ground, and he was treated for a concussion.  The Veteran stated that he still had buzzing in his ear over a week later. 

Analysis

The Veteran's service treatment records (STRs) are silent for treatment for a concussion or ear ringing related to proximity to tank fire.  However, the Veteran's DD-214 shows service in Germany, with an occupational specialty of "Armor Basic."  These service records support the Veteran's credible statements regarding injuries caused by close proximity to tank fire.

At an April 2013 VA examination, the Veteran's vertigo was diagnosed as peripheral vestibular disorder.  The examiner concluded that the Veteran's vertigo is less likely than not related to exposure to noise trauma sustained during military service.  However, the examiner opined that a concussion sustained during the tank fire incident is likely contributing to his current overall sense of instability and disequilibrium and that his vertigo is "likely related to concussion."  As the Veteran suffered this concussion in service, the VA examiner's opinion supports a conclusion that the Veteran's current inner ear disability is related to the in-service injury involving proximity to tank fire.

In light of the above, the Board concludes that the evidence of record is at least in equipoise concerning whether the Veteran's inner ear disability, manifested by vertigo and dizziness, is related to close proximity to tank fire in service. Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for inner ear disability, manifested by vertigo and dizziness.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

II.  Increased Rating

Increased Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Increased Rating for Bilateral Hearing Loss

For hearing impairment, the Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.  The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86 (b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test without the use of hearing aids.  38 C.F.R. § 4.85(a).  In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results a VA audiologist must describe the functional effects caused by a hearing disability in his or her final report.  The Court noted, however, that, even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.

In April 2013, the Veteran underwent a VA audiology assessment which showed the following puretone threshold results: 

Hertz
1000
2000
3000
4000
Average
Right
30
40
45
75
48
Left
50
55
75
100
70

Speech recognition scores using the Maryland CNC word list were 100 percent in the right ear and 96 percent in the left ear.  After comparing the values to Table VI, the Veteran is left with the numeric designation of Level I in his right ear and Level II in his left ear.  Further application of those levels to Table VII produces a zero percent, or non-compensable, rating.  The examiner also indicated that the hearing impairment resulted in the Veteran having to look at the person talking to him in order to understand what is being said. 

The audiometric test results of record do not reflect hearing impairment of such a severity as to warrant a compensable rating.  Accordingly, the Board finds that the preponderance of the evidence is against awarding a higher rating for service-connected bilateral hearing.  Therefore, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107; 38 C.F.R § 3.102.

The Board has considered the Veteran's assertions regarding the severity of his hearing loss and acknowledges that he is competent to report the symptomatology associated with his hearing loss.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds his statements to be credible.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Nevertheless, the disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned based on objective audiometric test results.  Without medical evidence of a hearing loss disability which merits a higher evaluation, the Veteran's hearing impairment has been properly rated.

The Veteran has contended that his symptoms of vertigo and dizziness support an increased rating for hearing loss.  However, as discussed above, the Board has separately awarded service connection for the Veteran's inner ear disability manifested by dizziness and vertigo.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Increased Rating for Tinnitus

The Veteran contends that he is entitled to a higher disability rating for service-connected tinnitus. 

The Veteran's tinnitus is rated 10 percent under DC 6260.  38 C.F.R. § 4.87.  Pursuant to DC 6260, a 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  The maximum schedular rating available for tinnitus is 10 percent.  38 U.S.C. § 1155; 38 C.F.R. § 4.87; Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).  As there is no legal basis upon which to award a higher schedular rating, or separate schedular ratings for each ear, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veteran has contended that his symptoms of vertigo and dizziness support an increased rating for tinnitus.  However, as discussed above, the Board has separately awarded service connection for the Veteran's inner ear disability manifested by dizziness and vertigo.  Therefore, based on the foregoing evidence and the fact that 10 percent is the maximum schedular rating available for tinnitus, the Board finds that an increased rating for tinnitus is not warranted and the claim is denied.






	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for an inner ear disability, manifested by vertigo and dizziness, is granted.

Entitlement to an initial compensable rating for service-connected bilateral hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


